                  Case 17-10124-CTG              Doc 1161        Filed 05/12/21        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

LSC WIND DOWN, LLC, et al.,1                                 Case No. 17-10124 (CTG)

                         Post-Confirmation Debtors.          (Jointly Administered)

UMB BANK, N.A., as Plan Trustee of the
Limited Creditors’ Liquidating Trust,
                                                               Adv. Proc. No. 19-50272 (CTG)
                             Plaintiff,

                             v.

SUN CAPITAL PARTNERS V, LP, SUN
MOD FASHIONS IV, LLC, SUN MOD
FASHIONS V, LLC, and H.I.G. SUN
PARTNERS, LLC,

                            Defendants.

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON MAY 14, 2021 AT 1:30 P.M. (EASTERN TIME)
                     BEFORE THE HONORABLE CRAIG T. GOLDBLATT

                              PLEASE TAKE NOTICE:
            THIS HEARING WILL BE HELD BY VIDEO VIA ZOOM. BOTH VIDEO
            AND AUDIO WILL BE THROUGH ZOOM. ALL PARTICIPANTS MUST
            REGISTER PRIOR TO THE HEARING AT THE PROVIDED LINK. ALL
             PARTICIPANTS MUST REGISTER USING THEIR FULL NAMES NO
                     LATER THAN MAY 13, 2021 AT 12:00 P.M. ET.

                                                     Zoom link:
                           https://debuscourts.zoomgov.com/meeting/register/vJIsd-
                                   Corz4vHdQLWYF874aCVJIa_KQDVPw


STATUS CONFERENCE:

1.         Order Setting Status Conference [Filed 4/30/21] (Docket No. 1160)


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC f/k/a
     Limited Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).
DOCS_DE:234250.1
               Case 17-10124-CTG       Doc 1161      Filed 05/12/21     Page 2 of 2




        Status: As requested by the Court, a status conference will go forward.


Dated: May 12, 2021                          PACHULSKI STANG ZIEHL & JONES LLP


                                             /s/ James E. O’Neill
                                             Bradford J. Sandler (Bar No. 4142)
                                             James E. O’Neill (Bar No. 4042)
                                             919 North Market Street, 17th Floor
                                             P O Box 8705
                                             Wilmington, DE 19899 (Courier 19801)
                                             Tel: (302) 652-4100
                                             Fax: (302) 652-4400
                                             Email: bsandler@pszjlaw.com
                                                    joneill@pszjlaw.com

                                             -and-

                                             KELLEY DRYE & WARREN LLP
                                             James S. Carr (admitted pro hac vice)
                                             Kristin S. Elliott (admitted pro hac vice)
                                             101 Park Avenue
                                             New York, New York 10178
                                             Telephone: (212) 808-7800
                                             Facsimile: (212) 808-7897

                                             and

                                             KELLEY DRYE & WARREN LLP
                                             Dana P. Kane, Esq. (admitted pro hac vice)
                                             One Jefferson Road, Second Floor
                                             Parsippany, New Jersey 07054
                                             Telephone: (973) 503-5900

                                             Counsel to the Plan Trustee




DOCS_DE:234250.1                                2
